Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 10 January 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir.
                            Newport January, 10th 1781.
                        
                        I receive this moment your Excellency’s Letter of the 3d instant. I am very much surprised that you had not
                            yet received the one which I had wrote to you on the 22d of Last month as an answer to your Excellency’s Letter of the
                            15th; This is certainly occasioned by the carelessness of the Post rider at Hartford. I believe that Your Excellency will
                            be able to judge better than I, that after the hurricane that the Spanish fleet has undergone, and from the orders that
                            they seem to have from their court, to accomplish their expedition, against Pensacola and St Augustine, We cannot expect
                            that they will Leave these two objects that are prescribed to them, to come and fetch us: I am then of opinion, Since Your
                            Excellency asks it, that it would be better to wait for the arrival of the News and reinforcements from France, with a
                            plan made by our different allied powers for the next campaign, and that the Frigate that would be sent hence to propose
                            to the Spaniards to come to disembogue us would not have a favorable audience, and would not hinder them from following
                            the plan that has been fixed for them by their court: In Lieu of which, if we Wait for the news from France with a plan
                            which I suppose has been combined with Spain, then we will make sure work of it, and we will prepare every thing
                            consequently. In the Same Letter of the 22d I shewed to your Excellency the Little reliance We were to make upon Mr
                            De Monteil because from the last Letter I had from the Governor of St Domingo, he had been obliged to send 4. Ships of the
                            Line to Martinico and to keep 5 at the Cape, that in that position he was obliged to keep himself On the defensive, as
                            well as We, especially since the return of Rodney to the West Indies.
                        The regiment of Colonel Greene is gone, near a month ago, from this island. I am not knowing what can keep
                            him in the continent, and I beg of your Excellency to be persuaded that I immediately gave him your Excellency’s orders
                            for his departure, as soon as they came to hand in the Beginning of December. I did not in my Last Letter, make any
                            compliments to your Excellency, upon the New year, not knowing whether it was customary in this country; but I beg of your
                            Excellency to be assured that my Wishes are very sincere for his glory, his happiness and the success of his arms. I am
                            with respect and a sincere personal attachment Sir, Your Excellency’s Most obedient & most humble Servant
                        
                            le cte de Rochambeau
                        
                    